WARD, Judge,
concurring.
I would affirm the Trial Court, but for different reasons. The Comprehensive Zoning Ordinance provides that the site plan must be recorded within thirty (30) days after final approval by the City Council. Because the applicant failed to timely record the plan, development cannot proceed. Additionally, the Trial Court held that ten years was too long for the seven provisos to be met. I agree. The City Council’s approved ordinance stipulated that seven conditions must be fulfilled before final approval for conditional use could be given by the City Planning Commission. The ordinance should be interpreted as contracts are interpreted, that is, the conditions must be fulfilled within a reasonable time. In this case, they were not. Ten years is an unreasonable length of time. In the rapidly growing areas of New Orleans, ten years can see the entire charac*91ter of a neighborhood change. A standard based upon the requirements of a decade ago is unreasonable and not in the best interests of the people who live in the affected neighborhoods.